Citation Nr: 0409515	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  01-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
January 1972.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In June 2002, the Board determined that additional development was 
required prior to Board adjudication of the instant case.  The 
Board thereafter undertook additional development by obtaining 
additional treatment records from the VA Medical Center (VAMC) 
Fort Wayne, Indiana, and affording the veteran a VA medical 
examination, pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).


REMAND

As noted in the Introduction, in November 2002 the Board undertook 
additional development with respect to the issue listed on the 
title page of this action pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  The development actions requested by the 
Board are complete, and have resulted in the acquisition of 
records from the VAMC Fort Wayne, Indiana, as well as the report 
of a November 2002 VA examination of the veteran.

On May 1, 2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the RO 
for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of the 
evidence by the RO.

In the instant case, the veteran was provided the opportunity to 
review the evidence added to the record as a result of the Board's 
development actions, but he has not waived his right to have the 
additional evidence considered initially by the RO.  A remand of 
the case is therefore required to comply with DAV.  See generally 
VAOPGCPREC 1-2003.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the RO should ensure that 
the new notification requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 66 Fed. Reg. 45,620-32 (Aug. 
27, 2001), are fully complied with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and request that he identify 
the names, addresses, and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claim.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran of this 
and ask him to provide a copy of the outstanding medical records.

4.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issue on appeal.  If the benefit 
sought is not granted, the veteran should be furnished with a 
supplemental statement of the case and afforded an opportunity to 
respond before the record is returned to the Board for further 
review.  

5.  Given that the veteran has specifically expressed disagreement 
with a March 2000 denial of a claim of service connection for 
depression (in addition to the denial of service connection for 
PTSD), the RO should issue a statement of the case that addresses 
the claim of service connection for depression.  If, and only if, 
the veteran files a timely substantive appeal, the question of 
service connection for depression should be certified on appeal to 
the Board.

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112, respectively).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

